Citation Nr: 0400966	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for a 
lumbosacral strain.  

2.  Entitlement to a compensable initial rating for 
hemorrhoids and anal fissure, status post sphincterotomy and 
fistulectomy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for a lumbosacral strain.  He 
responded with a February 2001 Notice of Disagreement 
regarding this initial rating, initiating an appeal of this 
issue.  This issue will be the subject of the remand to 
follow this decision.  This appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
veteran's part.  

This appeal also arises from an August 2002 rating decision 
which denied a compensable initial rating for the veteran's 
hemorrhoids and anal fissure.  The veteran responded by 
filing an October 2003 Notice of Disagreement, and was sent a 
Statement of the Case in December 2002 by the RO.  He then 
filed a January 2003 VA Form 9, perfecting his appeal of this 
issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  According to the competent evidence of record, the 
veteran's anal fissure and hemorrhoids, status post 
sphincterotomy and fistulectomy, result in constant slight 
fecal leakage.  




CONCLUSION OF LAW

The criteria for the award of a compensable initial rating of 
10 percent for the veteran's hemorrhoids and anal fissure, 
status post sphincterotomy and fistulectomy, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, 
Diagnostic Codes 7332-36 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2002 
Statement of the Case and the February 2002 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in 
Gainesville, FL, and these records were obtained.  Private 
medical records have been obtained from the Floyd Medical 
Center, the Harbin Clinic, Harbin Gastrointestinal, Inc., the 
Coosa Diagnostic Center, and P.B.B., M.D.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claim; for these reasons, his appeal 
is ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 
16, 2003).  In the present case, the veteran was first sent a 
letter in February 2002 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

The veteran seeks a compensable initial rating for his 
service-connected hemorrhoids and anal fissure, status post 
sphincterotomy and fistulectomy.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2003).  

In reviewing the veteran's claim, the Board observes that the 
veteran has already been awarded service connection, with a 
10 percent initial rating, for diverticulitis and irritable 
bowel syndrome.  The issue of entitlement to an increased 
rating for this disability is not before the Board.  
Additionally, the evaluation of the same manifestations under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2003).  Nevertheless, the VA may award separate 
disability ratings for impairment which is not duplicative or 
overlapping with the symptomatology of any other disability.  
See Esteban v. Brown, 6 Vet. App.  296 (1994).  In the 
present case, the veteran will be evaluated based on his 
impairment of the rectum and anus, as the medical evidence 
suggests this symptomatology is distinct from that resulting 
from his diverticulitis and irritable bowel syndrome.  

The veteran's hemorrhoids and anal fissure are currently 
rated as noncompensable under Diagnostic Code 7332, for 
disabilities of the rectum and anus, and impairment of 
sphincter control.  Under this Code, a noncompensable rating 
is awarded for healed or slight impairment, without leakage.  
A 10 percent rating is warranted for constant slight, or 
occasional moderate leakage.  A 20 percent rating is 
warranted for occasional involuntary bowel movements, 
necessitating wearing of a pad.  38 C.F.R. §  4.114, 
Diagnostic Code 7332 (2003).  

Hemorrhoids are currently evaluated under Diagnostic Code 
7336, for hemorrhoids.  Under this Code, a noncompensable 
rating is awarded for mild or moderate hemorrhoids.  A 10 
percent rating is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidence of frequent recurrences.  A 20 percent rating is 
warranted for persistent bleeding and secondary anemia, or 
with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2003).  For the reasons to be discussed below, a compensable 
initial rating of 10 percent and no higher is warranted for 
the veteran's hemorrhoids and anal fissure.  

The veteran underwent VA medical examination in August 2000, 
prior to service separation.  A history of sphincterotomy in 
1997, with two fistulectomies that same year made necessary 
by infection, was noted.  Currently, the veteran experiences 
hemorrhoids which are occasionally aggravated by his bouts of 
constipation.  His hemorrhoids protrude slightly, but do not 
bleed.  No previous hemorrhoid surgery was noted.  Physical 
examination revealed a slightly relaxed anal sphincter with 
no current external evidence of hemorrhoids.  His prostate 
was normal in size and consistency, and no rectal masses were 
noted.  

The veteran was again examined by VA personnel in March 2002.  
He reported frequent bowel movements and diarrhea.  He also 
reported frequently difficulty holding his stool, but without 
the need to wear a protective pad.  Internal hemorrhoids were 
reported by the veteran, but without bleeding.  He takes 
over-the-counter medication for his rectal pain.  Physical 
examination revealed a tight sphincter, with no palpable 
fissure or ulceration.  No evidence of fecal leakage or 
hemorrhoids was observed.  The prostate and rectal wall were 
within normal limits.  

Private treatment records reveal regular treatment for 
diverticulitis, abdominal pain, and diarrhea.  On physical 
examination by Dr. B. in April 2001, the veteran had a normal 
rectal examination, with no fecal leakage noted.  A June 2001 
physical examination, performed in conjunction with a 
sigmoidoscopy, was also characterized as unremarkable.  In 
July 2002, he underwent a sigmoidoscopy, and a concurrent 
rectal examination was within normal limits.  

On his December 2002 VA Form 9, the veteran reported that he 
experiences slight fecal leakage on a regular and constant 
basis; however, prior to his most recent VA examination, he 
cleaned himself, removing any evidence of fecal leakage at 
that time.  

After consideration of the entire medical record, the Board 
finds the evidence to be in equipoise regarding the award of 
a compensable initial rating for the veteran's service-
connected anal fissure and hemorrhoids.  The medical evidence 
of record is generally devoid of any evidence of fecal 
leakage, but the veteran has reported that he cleans himself 
prior to any rectal examination, removing any such evidence.  
Nevertheless, he experiences slight fecal leakage "every 
day," according to his Notice of Disagreement.  Lay persons 
are generally considered credible witnesses regarding readily 
observable symptomatology.  See Layno v. Brown, 6 Vet. 
App. 465, 496 (1994).  Additionally, the March 2002 VA 
medical examination report notes the veteran's recurrent 
difficulty holding his stool.  Therefore, in light of 
38 C.F.R. §§ 4.3 and 4.7, the Board finds that a 10 percent 
initial rating is warranted for the veteran's hemorrhoids and 
anal fissure, based on a finding of constant slight fecal 
leakage.  Inasmuch as the veteran's 10 percent evaluation 
reflects the highest degree of impairment shown since the 
date of the grant of service connection for this disability, 
there is no basis for a staged rating in the present case.  
See Fenderson, supra.  

An initial rating in excess of 10 percent is not warranted, 
based on the Board's review of the medical record.  No 
evidence has been presented of occasional involuntary bowel 
movements, necessitating wearing of a pad.  On his most 
recent VA medical examination, it was specifically noted that 
he does not use a pad.  Therefore, a 20 percent initial 
rating is not warranted under Diagnostic Code 7332.  
Additionally, the medical record does not reflect hemorrhoids 
with persistent bleeding and secondary anemia, or with 
fissures, as would warrant a 20 percent rating under 
Diagnostic Code 7336.  Both his March 2002 and August 2000 
are negative for any current hemorrhoids, and the March 2002 
VA examination report was negative for any evidence of 
secondary anemia.  Therefore, the evidence is against a 20 
percent rating under Diagnostic Code 7336.  Finally, the 
medical evidence does not suggest the evaluation of the 
veteran's disability under any other diagnostic criteria is 
warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's rectal disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, a 10 percent initial rating, and no higher, is 
awarded for the veteran's hemorrhoids and anal fissure, 
status post sphincterotomy and fistulectomy.  As a 
preponderance of the evidence is against the award of an 
increased initial rating in excess of 10 percent, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial rating of 10 percent for the veteran's hemorrhoids 
and anal fissure, status post sphincterotomy and 
fistulectomy, is granted.  


REMAND

In a January 2001 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
a lumbosacral strain.  In a February 2001 letter to the RO, 
he stated he "would like to request an appeal" regarding 
the assignment of a noncompensable initial rating for his 
service connected lumbosacral strain.  Because the veteran 
expressed clear disagreement with the RO's decision, as well 
as a desire to appeal, within a year following the initial 
award of service connection by the RO, his February 2001 
statement is accepted by the Board as a Notice of 
Disagreement.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, 
the Board concludes that because a timely Notice of 
Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) held in Manlincon v. West 
[12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to be perfected 
for appeal to the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

The RO should also issue a Statement of 
the Case regarding the issue of 
entitlement to a compensable initial 
rating for a lumbosacral strain.  The 
appellant and his representative are 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



	(CONTINUED ON NEXT PAGE)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



